[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Cincinnati Enquirer v. Hunter, Slip Opinion No. 2014-Ohio-5457.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.




                         SLIP OPINION NO. 2014-OHIO-5457
  THE STATE EX REL. CINCINNATI ENQUIRER, APPELLEE, v. HUNTER, JUDGE,
                                      APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
           may be cited as State ex rel. Cincinnati Enquirer v. Hunter,
                         Slip Opinion No. 2014-Ohio-5457.]
Mandamus—Respondent has no authority to provide relief sought—Appeal
        dismissed as moot.
 (No. 2013-1694—Submitted December 9, 2014—Decided December 16, 2014.)
           APPEAL from the Court of Appeals for Hamilton County, No.
                              C-130072, 2013-Ohio-4459.
                               _____________________
        Per Curiam.
        {¶ 1} We dismiss this appeal as being moot.
        {¶ 2} The Cincinnati Enquirer, appellee, filed a mandamus action against
the court administrator of the Hamilton County Juvenile Court, seeking a writ
ordering him to reveal the names, and not just the initials, of the juveniles
involved in cases on the docket of appellant, Judge Tracie Hunter. Specifically, in
                            SUPREME COURT OF OHIO




December 2012, a reporter for the Enquirer had requested “the court docket or
other documents that show the cases Hamilton County Juvenile Court Judge
Tracie Hunter has presided over for Dec. 1-31 of this year.” The juvenile court
administrator sent to the Enquirer an e-mail with Judge Hunter’s docket attached.
The attached documents did not contain the names of the juveniles, but were
redacted to provide only initials, and the Enquirer insisted on unredacted copies.
This dispute eventually resulted in the Enquirer filing this action in mandamus
against the administrator in the First District Court of Appeals. The administrator
moved to substitute Judge Hunter for himself because he was neither the “clerk”
nor the “court” as required by Sup.R. 47(B). The court of appeals agreed and
substituted Judge Hunter as respondent.
       {¶ 3} The First District Court of Appeals held for the Enquirer and ordered
Judge Hunter to produce unredacted copies of her docket. Judge Hunter appealed,
and filed her merit brief in this court on January 3, 2014. On January 10, 2014,
we disqualified Judge Hunter from acting as a judge under Gov.Jud.R. III(6)(A).
In re Disqualification of Hunter, 137 Ohio St. 3d 1467, 2014-Ohio-59, 1 N.E.3d
432.
       {¶ 4} Actions are moot:


       “when they are or have become fictitious, colorable, hypothetical,
       academic or dead. The distinguishing characteristic of such issues
       is that they involve no actual genuine, live controversy, the
       decision of which can definitely affect existing legal relations.
       * * * ‘A moot case is one which seeks to get a judgment on a
       pretended controversy, when in reality there is none, or a decision
       in advance about a right before it has been actually asserted and
       contested, or a judgment upon some matter which, when rendered,




                                          2
                                  January Term, 2014




       for any reason cannot have any practical legal effect upon a then-
       existing controversy.’ ”


In re L.W., 168 Ohio App. 3d 613, 2006-Ohio-644, 861 N.E.2d 546, ¶ 11, quoting
Grove City v. Clark, 10th Dist. Franklin No. 01AP–1369, 2002-Ohio-4549, 2002
WL 2025334, at ¶ 11, quoting Culver v. Warren, 84 Ohio App. 373, 393, 83
N.E.2d 82 (1948).
       {¶ 5} A live controversy no longer exists here. Judge Hunter has neither a
docket nor control over the documents associated with her docket from December
2012, which are the documents at issue in this case. Judge Hunter no longer has
the power to provide the relief sought, that is, access to the requested records.
       {¶ 6} In short, the controversy in this case has become “hypothetical,
academic and dead.” Id. The appeal is moot and is dismissed.
                                                                  Appeal dismissed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ______________________
       Graydon, Head & Ritchey, L.L.P., John C. Greiner, and Darren W. Ford,
for appellee.
       James F. Bogen; and McKinney & Namei Co., L.P.A., and Firooz T.
Namei, for appellant.
       Timothy Young, Ohio Public Defender, and Jill Beeler, Assistant Public
Defender; Ohio Justice & Policy Center and Ngozi V. Ndulue; and Children’s
Law Center, Inc., and Kim Tandy, in support of neither party, for amicus curiae
Children’s Law Center, Inc.
                               __________________




                                          3